Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Status of claims 
	Claims 1 – 5 and 7 - 11 are rejected under 35 USC § 103.
Response to Arguments 
	The following is in response to applicant’s remarks filed 12/30/2021.
	The applicant argues submits that the newly amended limitations are not taught by the cited references and further would not have been obvious to one of ordinary skill in the art in view of the cited references. 
	The examiner agrees that the amendments overcome the previous rejection. However, the previously cited references make obvious the newly amended limitations. The applicant has amended limitations from the newly canceled claim 6 into claim 1. The previous rejection has been applied to these limitations. Regarding the newly added limitations further defining three internal pressures, the examiner has found these to be taught or made obvious by the disclosure of Byun. Next, the limitations previously appearing in claim 1 now appearing in claim 2 regarding the first and second throughhole diameters has not been given sufficient criticality to distinguish it from the rearranged embodiment of Byun. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, US20100167107A1.


Regarding claim 1, Byun teaches a secondary battery comprising (rechargeable battery (100))[fig. 2]: 
an electrode assembly (electrode assembly (10))[fig. 2]; 
a case that accommodates the electrode assembly (case (50))[fig. 2]; 
a cap plate that seals the case (cap plate (20))[fig. 2], and that has a safety vent that is ruptured when internal pressure of the case rises (safety vent (19))[fig. 2]; 
a terminal portion that is electrically connected to the electrode assembly, and that extends outwardly from the cap plate (first and second terminals (30)(40))[fig. 2]; and 
a pressure equalization structure that is formed on the cap plate so as to equalize the internal pressure and external pressure of the case (current interrupt module (60) with middle plate (63) configured to release pressure build up)[fig. 5][0075]. 
wherein the terminal portion (terminals (30)(40))[fig. 3] comprises:
	a terminal pillar (terminal pillars (30)(40))[fig. 3] connected to the electrode assembly and passing through the cap plate (terminal pillars (30)(40) passing through cap plate (20))[fig. 3]; and
	a connection plate (sub-plate (61)) coupled to the terminal pillar (coupled to the terminal pillars)[0023][0057] and in an insulated state (sub-plate (61) is insulated from the cap plate by insulating member (26))[0061][0065], wherein the cap plate further comprises an inversion plate (middle plate (63))[fig. 3]] located to correspond to the connection plate (electrically connected to the sub-plate)[0067]
	wherein the pressure equalization structure operates at a first internal pressure (operating pressure), the inversion plate (middle plate (63)) is inverted at a second internal pressure greater than the first internal pressure (the middle plate (63) inverts when the internal pressure of the , and the safety vent is ruptured at a third internal pressure (safety vent (19) opens at a predetermined internal pressure)[0049]
Byun does not teach a connection plate located on the cap plate, and a third internal pressure greater than the second internal pressure.
However, the placement of current interrupt module including the connection plate (sub-plate (61) connected to upper plate (38a)) could be made to be on top of the cap plate without changing the resulting function of the structure and therefore would have been within the skill of one of ordinary skill in the art as an obvious rearrangement of parts. 
Next, the while Byun does not specifically teach the relationship between a second and third internal pressure such that a third internal pressure greater than the second internal pressure this difference is obvious as one would not want the seal of the battery to be broken before the current interrupt module provides its preventative measure against a runaway reaction (causing excessive increase of internal pressure). Then, while not explicitly stated the third pressure [0075] taught in Byun would be obvious to have the relationship of being higher than the second pressure responsible for operation of the current interrupt module. 

Regarding claim 7, Byun teaches the secondary battery of claim 1, 
Wherein an inversion plate (mid-plate (63))[[fig.4] located at a cap plate (cap plate (20))[fig. 5] overlapping with the connection plate (sub-plate (61))[fig.4]. 

Regarding claim 9, Byun teaches the secondary battery of claim 1, 
	Wherein the pressure equalization structure is located in the inversion plate (middle plate configured to release pressure)[0075].

Claims 2 – 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, US20100167107A1, and Lee, US20120015218A1 (in IDS).

Regarding claim 2, Byun teaches the secondary battery of claim 1, 
wherein the pressure equalization structure defines a first throughhole and a second throughhole in the cap plate (open hole (25) in cap plate (20) having a groove (27) creating two different diameters of holes)[fig. 4], 
Byun does not teach wherein the pressure equalization structure further comprises: a breathable film bonded to the second throughhole and wherein the first throughhole is at an inner side of the cap plate, and wherein the second throughhole has a larger diameter than the first throughhole
Although, the groove (27) formed in the inner side of the cap plate (20) creating the first through hole of a larger diameter [fig. 4] in Byun could be rearranged to have the groove on the outer side of the cap plate making the first through hole have a smaller diameter than the than the second through hole. Further, this rearrangement would have no impact on the functioning of the resulting battery as the groove shape in its rearranged position as it would still be able to accommodate the middle plate (63)[0059], and provide current interruption by inversion. Then, the rearrangement would have been obvious to one of ordinary skill in the art before the filing date.
However, while not specified in Byun, the shape of the non-rearranged groove (27) could be said to provide the function of fastening the middle plate (63) to the cap plate (20) as once the weld is broken between the middle plate (63) and the sub-plate (61) a middle plate rearranged 
Lee teaches a secondary battery module case having a pressure equalization structure wherein the pressure equalization structure (vent opening (214a))[0049][fig. 5] further comprises: a breathable film bonded to the a throughhole (porous film (130) attached to the housing over the vent hole)[0021][fig. 4]. The breathable film is capable of releasing gas and retaining liquids [0014][0023]. Then it would have been obvious to one skilled in the art at the time of filing to combine the porous film of Lee with the second through hole of Byun to prevent electrolyte leakage out of the through holes. 

Regarding claim 3, combined Byun teaches the secondary battery of claim 2.
Further, Lee teaches the battery further comprising a bonding layer (ring shaped support member (240))[fig. 4] positioned between a bottom periphery of the breathable film (porous film (230)) and the cap plate (cover (214)).

Regarding claim 4, combined Byun teaches the secondary battery of claim 2, 
Further, Lee teaches the battery further comprising a ring member (ring shaped support member (230))[0021] positioned on the top periphery of the breathable film to be welded to the cap plate (supporting member securely attaching the porous film to the housing)[0021].
Lee does not teach the ring member to be welded. However, making the two pieces of a ring member, and the cap plate to be integral does not make the binding structure patentable over the binding structure of Lee [MPEP 2144 V B]. 

Regarding claim 5, combined Byun teaches the secondary battery of claim 2.
Further, Lee teaches the battery further comprising an injection molding located at a periphery of the breathable film (protective bar (450) contacts the porous film)[0020][fig. 9], wherein the injection molding is fitted into the second throughhole in an interferential fit manner (fitted bar crosses the vent opening)[0020][fig. 9].
Lee does not teach the material or process of making the protective bar such as being an injection molded part. However, the use of injection molded parts is well known in the art, and would have been obvious to one skilled in the art to use an injection molded substitution for the protective bar of Lee.

Regarding claim 8, Byun teaches the secondary battery of claim 7. 
Further Byun teaches wherein the pressure equalization structure comprises a first throughhole located in the cap plate (open hole (25) located in cap plate (20))[fig. 4].  
Byun does not teach wherein the pressure equalization structure includes a breathable film bonded to the first through hole.
Lee teaches wherein the pressure equalization structure comprises: a breathable film closing the throughhole (porous film (130) attached to the housing over the vent hole)[0021][fig. 4]. The breathable film is capable of releasing gas and retaining liquids [0014][0023]. Then it first through hole of Byun to prevent electrolyte leakage out of the through holes. 

Regarding claim 10, combined Byun teaches the secondary battery of claim 9. 
Further Byun teaches wherein the pressure equalization structure comprises a first throughhole located in the cap plate (open hole (25) located in cap plate (20))[fig. 4].  
Byun does not teach wherein the pressure equalization structure includes a breathable film bonded to the first through hole.
Lee teaches wherein the pressure equalization structure comprises: a breathable film closing the throughhole (porous film (130) attached to the housing over the vent hole)[0021][fig. 4]. The breathable film is capable of releasing gas and retaining liquids [0014][0023]. Then it would have been obvious to one skilled in the art at the time of filing to combine the porous film of Lee with the first through hole of Byun to prevent electrolyte leakage out of the through holes. 
	 
Regarding claim 11, combined Byun teaches the secondary battery of claim 10. 
Further, Byun teaches wherein the third throughhole is at an inner side of the connection plate (holes (61a) formed in the sub-plate (61))[fig. 4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                        

/BRIAN R OHARA/Examiner, Art Unit 1724